COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
 RODNEY PROFFER,                                  §
                                                                   No. 08-10-00095-CR
                   Appellant,                     §
                                                                      Appeal from the
 v.                                               §
                                                               County Criminal Court No. 1
 THE STATE OF TEXAS,                              §
                                                                 of Denton County, Texas
                   Appellee.                      §
                                                                 (TC# CR-2008-07049-B)
                                                  §

                                   MEMORANDUM OPINION

       Pending before the Court is a motion to dismiss filed by Appellant pursuant to TEX . R. APP .

P. 42.2(a). Appellant has personally signed the written motion to dismiss the appeal and has filed

it prior to our decision in the case. Further, Appellant filed a duplicate copy of the motion with this

Court and that copy has been forwarded to the trial court clerk. Because Appellant has established

compliance with the requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.



                                               GUADALUPE RIVERA, Justice

May 19, 2010

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)